Citation Nr: 0824062	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  07-02 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an evaluation in excess of 60 percent for 
total right knee arthroplasty.

2.	Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appellant and his spouse testified before the undersigned 
at a June 2008 hearing.  A transcript of the hearing is of 
record.

The issue of entitlement to an evaluation in excess of 10 
percent for arthritis of the left knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

At a June 2008 Board hearing, prior to the promulgation of a 
decision in the appeal, the veteran withdrew the appeal of 
the issue of entitlement to an evaluation in excess of 60 
percent for total right knee arthroplasty.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an evaluation 
in excess of 60 percent for total right knee arthroplasty.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  The appellant has withdrawn the 
issue of entitlement to an increased evaluation for total 
right knee arthroplasty; hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this issues and the appeal is dismissed.


ORDER

The issue of entitlement to an evaluation in excess of 60 
percent for total right knee arthroplasty is dismissed.


REMAND

The veteran is service-connected for arthritis of the left 
knee, currently evaluated as 10 percent disabling.  In a 
November 2007 supplemental statement of the case, the RO 
relied on an October 2007 VA examination in continuing the 
veteran's 10 percent evaluation.  However, at the June 2008 
Board hearing, the veteran asserted that his condition has 
increased in severity since the October 2007 VA examination.  
Therefore, a new VA examination is warranted.  See VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination). 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the severity and 
manifestations of his service-connected 
left knee disability.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner, and 
the examination report should reflect 
that a review of the claims folder was 
completed. All pertinent symptomatology 
and findings should be reported in 
detail, and any indicated diagnostic 
tests and studies should be 
accomplished.  The examiner must offer 
specific findings as to range of 
motion, as well as whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected left knee disability.  
If any of the above is observed, the 
examiner should specifically comment on 
whether the veteran's range of motion 
is affected, and if possible, provide 
the additional loss of motion in 
degrees, and complaints and clinical 
findings should be reported in detail.  
The examiner should accurately measure 
and report where any recorded pain 
begins and ends when measuring range of 
motion.

In addition to the above findings, the 
examiner should specifically state if 
there is any evidence of ankylosis, 
subluxation, lateral instability, 
"locking," or effusion into the joint.  
The examiner should also state whether 
there is impairment of the tibia and 
fibula, including whether there is 
nonunion with loose motion requiring a 
brace or malunion.

If the veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups. If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that fact 
should be so stated and the reason 
should be explained.

2.	Following the above, the AOJ should 
readjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
provided a supplemental statement of 
the case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues on appeal.  An appropriate 
period of time should be allowed for 
response.















	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


